                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 1 of 27



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         John A. Polito, Bar No. 253195
                     2   john.polito@morganlewis.com
                         One Market, Spear Street Tower
                     3   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000
                     4   Fax: +1.415.442.1001
                     5   Attorneys for Plaintiff
                         FRUIT STREET HEALTH, PUBLIC
                     6   BENEFIT CORPORATION
                     7

                     8

                     9                              UNITED STATES DISTRICT COURT

                    10                           NORTHERN DISTRICT OF CALIFORNIA

                    11                                    SAN FRANCISCO DIVISION

                    12

                    13   FRUIT STREET HEALTH, PUBLIC                   Case No.
                         BENEFIT CORPORATION, a Delaware
                    14   public benefit corporation                    COMPLAINT FOR INJUNCTIVE
                                                                       RELIEF, PRE-JUDGMENT
                    15                       Plaintiff,                REMEDIES, AND DAMAGES:

                    16                v.                               (1)   COPYRIGHT INFRINGEMENT;
                                                                       (2)   TRADE DRESS INFRINGEMENT;
                    17   VSEE LAB, INC., a Delaware corporation; and   (3)   TRESPASS TO CHATTELS;
                         MILTON CHEN, PH.D., an individual,            (4)   BREACH OF FIDUCIARY DUTY;
                    18                                                 (5)   UNFAIR COMPETITION.
                                             Defendants.
                    19
                                                                       DEMAND FOR JURY TRIAL
                    20

                    21
                                                                       REDACTED VERSION OF
                    22                                                 DOCUMENT SOUGHT TO BE
                                                                       SEALED
                    23

                    24

                    25

                    26

                    27

MORGAN, LEWIS &     28
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO                 COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
                                                          ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 2 of 27



                     1                  Plaintiff Fruit Street Health, Public Benefit Corporation (“Fruit Street”) for their
                     2   Complaint against Defendants VSee Lab, Inc. (“VSee”) and Milton Chen, Ph.D. (together with
                     3   VSee, “Defendants”) allege as follows based on their personal knowledge as for themselves, and
                     4   on information and belief as to the acts of others:
                     5   I.     INTRODUCTION
                     6                  1.      Telemedicine saves lives. Even before 2020, people in need of healthcare
                     7   services in rural areas and far-flung geographies suffered from a lack of access to healthcare
                     8   providers in their communities. Even before 2020, people working multiple jobs, who relied on
                     9   public transit, and who had substantial caregiver obligations often had difficulty accessing even
                    10   the healthcare resources that were available in their communities. With respect to preventative
                    11   care, in particular, people facing these hardships often deferred or declined to pursue preventive
                    12   services in favor of confronting more immediate concerns, resulting in a higher incidence of
                    13   preventable health conditions and higher severity of those conditions. And even people in urban
                    14   areas with ready access to transportation benefited from access to healthcare resources without
                    15   the need to drive to a medical clinic.
                    16                  2.      In 2020, telemedicine saves lives more concretely, because it allows for the
                    17   provision of healthcare services while maintaining social distancing. Providers and patients can
                    18   connect while at home, avoiding potential exposure to COVID-19 and freeing up the resources of
                    19   clinics and hospitals to be used for the benefit of individuals who may have COVID-19 and for
                    20   the providers treating them.
                    21                  3.       Founded in 2014, Fruit Street provides telehealth services and licenses
                    22   telehealth solutions in the United States. Fruit Street’s technology allows healthcare providers to
                    23   monitor the health, diet, and lifestyle of their patients through HIPAA-compliant video
                    24   consultations, wearable devices, and mobile applications.
                    25                  4.      Fruit Street’s flagship diabetes-prevention and weight-loss program is fully
                    26   recognized by the Centers for Disease Control and Prevention:
                    27

                    28
MORGAN, LEWIS &                                                            1
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 3 of 27



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17                  5.       People with diabetes and people who are severely obese are both at higher
                    18   risk of severe illness from COVID-19.1 By allowing these high-risk individuals to maintain
                    19   social distancing, hundreds of providers who deliver care through Fruit Street’s telehealth
                    20   services are allowing patients to lower their risk profile in this difficult time. Fruit Street provides
                    21   these services under its own name and through its partnership with provider networks and
                    22   telehealth platforms across the country.
                    23                  6.      Defendant Milton Chen, Ph.D., is a co-founder of Fruit Street, is a former
                    24   member of Fruit Street’s board of directors, and until recently served as Fruit Street’s Chief
                    25   Technology Officer (CTO).
                    26
                         1
                    27    Centers for Disease Control and Prevention, “Groups at Higher Risk for Severe Illness,”
                         available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
                    28   higher-risk.html (last visited Apr. 7, 2020).
MORGAN, LEWIS &                                                         2
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 4 of 27



                     1                   7.     Dr. Chen is also the CEO of Defendant VSee. VSee describes itself as a
                     2   telemedicine platform founded in 2008.2 Since 2014, Fruit Street’s telehealth solution has relied
                     3   upon technology developed by Defendant VSee and owned by Fruit Street. On information and
                     4   belief, VSee developed that technology under the direction of Dr. Chen in his capacity as Fruit
                     5   Street’s CTO.
                     6                   8.     By March 2018, Fruit Street and VSee had agreed to begin going their
                     7   separate ways. More than two years later, VSee has still not provided Fruit Street with the
                     8   technology and intellectual property that both parties agree belongs to Fruit Street. As a result,
                     9   Fruit Street and VSee are still yoked together, against Fruit Street’s will.
                    10                   9.     VSee no longer provides the development or support resources necessary
                    11   for Fruit Street to timely meet its own obligations. In the last two weeks alone, VSee has failed
                    12   to push certain configuration and data changes into production for a licensee, failed to provide
                    13   certain usage reports, and failed to fix a bug in the single sign-on code that prevents certain users
                    14   from accessing the Fruit Street services.
                    15                   10.    VSee has recently announced that it has “temporarily disabled” or
                    16   “temporarily suspended” a number of its own products and features, as well, because of
                    17   operational and capacity limitations.3
                    18                   11.    One such product is VSee’s competing telehealth product that infringes
                    19   upon Fruit Street’s copyrighted software and upon Fruit Street’s trade dress, in violation of Fruit
                    20   Street’s intellectual property rights and of the agreements between the two parties.
                    21                   12.    Fruit Street brings this action to stop VSee from using Fruit Street’s
                    22   intellectual property, to obtain all of the code, data, configuration information, and documentation
                    23   that Fruit Street owns (and to which it is entitled) but that VSee refuses to deliver to Fruit Street,
                    24   and to obtain other appropriate relief.
                    25

                    26   2
                           VSee, “About the VSee Team,” available at https://vsee.com/aboutus/ (last visited Apr. 7,
                    27   2020).
                         3
                           VSee, “VSee COVID-19 Service Alert,” available at https://vsee.com/blog/vsee-covid-19-
                    28   service-alert/ (last visited Apr. 7, 2020).
MORGAN, LEWIS &                                                        3
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 5 of 27



                     1   II.    THE PARTIES
                     2                    13.   Plaintiff Fruit Street is a Delaware public benefit corporation with its
                     3   principal place of business in New York, New York.
                     4                    14.   Defendant VSee is a Delaware corporation with its principal place of
                     5   business in San Jose, California.
                     6                    15.   Milton Chen, Ph.D. is the founder and CEO of Defendant VSee and the
                     7   former CTO of Fruit Street. On information and belief, Dr. Chen is a California resident, and he
                     8   lives in the Northern District of California.
                     9                    16.   At all material times, each of the Defendants was the agent, servant,
                    10   employee, partner, joint venturer, representative, alter ego, or co-conspirator of the others, had
                    11   full knowledge of and gave substantial assistance to the alleged activities, and in doing the things
                    12   alleged, each was acting within the scope of such agency, service, employment, partnership, joint
                    13   venture, representation, or conspiracy, and each is legally responsible for the acts and omissions
                    14   of the others.
                    15                    17.   VSee and Dr. Chen are subject to personal jurisdiction in California
                    16   because they are subject to general jurisdiction in this forum. VSee is headquartered in San Jose,
                    17   California, and their contacts with the state are substantial, continuous and systematic. Dr. Chen
                    18   is domiciled in California.
                    19                    18.   In addition, Defendant VSee is subject to specific jurisdiction here because
                    20   it purposefully availed itself of California law, specifically by agreeing that the January 1, 2016
                    21   Fruit Street Telehealth Software Platform Development Agreement between Fruit Street and
                    22   VSee (the “2016 Agreement”) would “
                    23

                    24                                                     ”
                    25                    19.   Dr. Chen is also subject to personal jurisdiction here for the additional
                    26   reason that he was and is the alter ego of VSee, a California-based company.
                    27                    20.   VSee has further waived its objections to this Court’s jurisdiction as for
                    28
MORGAN, LEWIS &                                                            4
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                                Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 6 of 27



                     1   “                                                             ” arising from the 2016 Agreement.
                     2   III.    JURISDICTION
                     3                   21.    Fruit Street’s first claim for relief arises under federal copyright law, and
                     4   Fruit Street’s second claim for relief arises under federal trademark law. Accordingly, this Court
                     5   has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 28 U.S.C.
                     6   § 1338(a).
                     7                   22.    Fruit Street’s fourth claim for relief is a claim of unfair competition joined
                     8   with a substantial and related claim under federal trademark law. Accordingly, this Court has
                     9   subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1338(b).
                    10                   23.    This Court has supplemental subject matter jurisdiction over the pendant
                    11   state law claims under 28 U.S.C. § 1367, because these claims are so related to Fruit Street’s
                    12   claim under federal law that they form part of the same case or controversy and derive from a
                    13   common nucleus of operative facts.
                    14   IV.     VENUE
                    15                   24.    Venue in this District is appropriate because every Defendant is either
                    16   headquartered or domiciled here and Defendants committed a substantial amount of the wrongful
                    17   intentional acts here. As a result, Defendants would be amenable to personal jurisdiction if this
                    18   District were a separate state, and therefore venue in this District is appropriate under 28 U.S.C. §
                    19   1400(a) and 28 U.S.C. § 1391(b).
                    20                   25.    VSee has further waived its objections to venue in this Court as for “
                    21                                                         ” arising from the 2016 Agreement.
                    22   V.      INTRADISTRICT ASSIGNMENT
                    23                   26.    Because this action alleges, among other things, claims for copyright and
                    24   trade dress infringement, it is an intellectual property action and may be assigned on a district-
                    25   wide basis pursuant to Civil L.R. 3-2(c). While the 2016 Agreement provides that claims should
                    26   be filed in “                                              ,” Fruit Street is filing this Complaint in
                    27   the San Francisco Division consistent with General Order 73’s consolidation of all essential court
                    28
MORGAN, LEWIS &                                                            5
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 7 of 27



                     1   proceedings to the San Francisco Courthouse.
                     2   VI.    FACTUAL ALLEGATIONS
                     3          A.       The Fruit Street Telehealth Platform
                     4                   27.    Fruit Street provides both web-based and mobile telehealth applications.
                     5                   28.    The Fruit Street Telehealth Platform is a web-based application provided
                     6   under the Fruit Street brand and using Fruit Street’s trade dress.
                     7                   29.    Fruit Street owns all right, title, and interest to the Fruit Street Telehealth
                     8   Platform, including but not limited to copyright and trade dress rights.
                     9                   30.    Fruit Street has registered its copyright in the Fruit Street Telehealth Portal
                    10   with the United States Copyright Office, and has received registration TXu 2-187-756.
                    11                   31.    Almost all of the Fruit Street Telehealth Platform was developed by VSee
                    12   under contract to Fruit Street. On information and belief, Dr. Chen directed and controlled these
                    13   development efforts.
                    14                   32.    The Fruit Street Telehealth Platform currently relies upon multiple
                    15   components to operate: web application code, configuration and documentation files, and one or
                    16   more databases. Without each of these components, the Fruit Street Telehealth Platform does not
                    17   operate.
                    18                   33.    The Fruit Street Telehealth Platform also currently relies upon multiple
                    19   third-party applications, including certain server code and application program interface (APIs)
                    20   components. Again, the Fruit Street Telehealth Platform does not operate without these
                    21   components.
                    22                   34.    One or more of the third-party applications on which the Fruit Street
                    23   Telehealth Platform relies are owned and controlled by VSee.
                    24          B.       The Agreements Between Fruit Street and VSee
                    25                   35.    On May 30, 2014, Fruit Street licensed pre-existing technology from VSee
                    26   and began paying VSee to develop the Fruit Street Telehealth Platform and other Fruit Street
                    27   products.
                    28
MORGAN, LEWIS &                                                             6
 BOCKIUS LLP                        COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                             ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 8 of 27



                     1                  36.       VSee granted Fruit Street an exclusive license for certain technology
                     2   developed by VSee effective January 1, 2016.
                     3                  37.       Effective March 1, 2018, Fruit Street became the owner of the Fruit Street
                     4   Telehealth Platform and the associated mobile applications, and Fruit Street and VSee agreed to
                     5   separate the Fruit Street Telehealth Platform from the pre-existing VSee technology.
                     6                  38.       These and other changes are documented in a series of agreements between
                     7   Fruit Street and VSee.
                     8                  1.        The 2014 Agreement
                     9                  39.       Fruit Street’s working relationship with VSee began in 2014, the year that
                    10   Fruit Street was founded.
                    11                  40.       Pursuant to the May 30, 2014 VSee eVisit Platform as a Service License
                    12   Agreement (“2014 Agreement”), Fruit Street (then known as Welliko, Inc.) provided the “
                    13                        ” for the Fruit Street Telehealth Platform.
                    14                  41.       Pursuant to the 2014 Agreement, VSee granted Fruit Street a nonexclusive
                    15   license to the existing VSee technology and updates to that technology, and also agreed to begin
                    16   building “                                                            ” including “
                    17                                                                                            ”
                    18                  42.       VSee agreed in that same 2014 Agreement to perform design and support
                    19   functions, and that members of the VSee team would fill various roles at Fruit Street including
                    20   “
                    21                    .” On information and belief, Dr. Chen directed and controlled VSee’s
                    22   fulfillment of these roles and responsibilities.
                    23                  43.       Fruit Street CTO Milton Chen had the additional responsibility of
                    24   “                                                        ” under the 2014 Agreement.
                    25                  44.       Under the 2014 Agreement, Fruit Street was to pay VSee
                    26                                  and further agreed to pay VSee
                    27                                               .
                    28
MORGAN, LEWIS &                                                              7
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                               Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 9 of 27



                     1                                                                             .
                     2                    2.      The 2016 Agreement
                     3                    45.     Effective January 1, 2016, the relationship between Fruit Street and VSee
                     4   changed with the execution of the 2016 Agreement, which “                                  ” the
                     5   2014 Agreement.
                     6                    46.     The 2016 Agreement distinguished between “VSee Pre-Existing IP” and
                     7   “Fruit Street Code.”
                     8                    47.     “VSee Pre-Existing IP” was defined as “
                     9

                    10

                    11

                    12

                    13                                                                                     ”
                    14                    48.     Under the 2016 Agreement, VSee was the owner of the VSee Pre-Existing
                    15   IP, and Fruit Street continued to hold a nonexclusive license to that technology, as in the 2014
                    16   Agreement.
                    17                    49.     “Fruit Street Code” was defined as “
                    18                                                      .” The “Fruit Street Platform,” in turn, was
                    19   defined as “                                                                               ”
                    20                    50.     VSee was identified as the owner of “
                    21                  ” while Fruit Street held
                    22                                       .
                    23                    51.     The 2016 Agreement forbade VSee from
                    24

                    25

                    26

                    27                    52.     Pursuant to the 2016 Agreement, Fruit Street held all trade dress rights and
                    28
MORGAN, LEWIS &                                                             8
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 10 of 27



                     1   all “look and feel” rights to the Fruit Street Platform.
                     2                  53.     The 2016 Agreement acknowledged that Dr. Chen had already been
                     3   “                                                          ” On information and belief, Dr. Chen
                     4   directed and controlled VSee’s development and support efforts under the 2016 Agreement.
                     5                  54.     Under the 2016 Agreement, Fruit Street was to pay VSee
                     6

                     7                                                      . Fruit Street was to
                     8

                     9                              .
                    10                  55.     Upon certain conditions, the 2016 Agreement obligated VSee to “
                    11

                    12                                                                          ”
                    13                  56.     The 2016 Agreement included an agreement to arbitrate “
                    14                                  ” but excluded “
                    15            ” from the scope of the agreement to arbitrate.
                    16                  3.      The 2018 Addendum
                    17                  57.     Fruit Street and VSee subsequently entered into the March 1, 2018 Fruit
                    18   Street Health P.B.C. and VSee Lab Inc. 2018 Addendum (“2018 Addendum”).
                    19                  58.     The 2018 Addendum reflected Fruit Street’s efforts to separate itself from
                    20   VSee, and to separate the Fruit Street Code from the VSee Pre-Existing IP.
                    21                  59.     As of March 1, 2018, Fruit Street became the owner of all intellectual
                    22   property rights in the Fruit Street Code (referred to as the “Fruit Street Application Code” in the
                    23   2018 Addendum).
                    24                  60.     VSee was obligated under the 2018 Addendum to deliver all Fruit Street
                    25   Application Code, separated from the VSee Pre-Existing IP (referred to as the “VSee Platform
                    26   Code” in the 2018 Addendum), by July 1, 2019.
                    27                  61.     Pursuant to the 2018 Addendum, VSee agreed to continue updating both
                    28
MORGAN, LEWIS &                                                             9
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 11 of 27



                     1   the Fruit Street Application Code and the VSee Platform Code. Fruit Street would own all rights
                     2   (including intellectual property rights) in and to the Fruit Street Application Code, including
                     3   “                      ” and “           ” implemented by VSee, and would continue to have a
                     4   non-exclusive license to the VSee Platform Code.
                     5                  62.     The 2018 Addendum did not grant VSee a license to the Fruit Street
                     6   Application Code.
                     7                  63.     The 2018 Addendum
                     8

                     9                          .
                    10          C.      VSee’s Failure To Separate and Provide The Fruit Street Telehealth Platform
                                        to Fruit Street
                    11

                    12                  64.     VSee did not provide the complete set of Fruit Street Telehealth Platform
                    13   components to Fruit Street by July 1, 2019, and still has not done so.
                    14                  65.     Until February 2020, despite having paid VSee millions of dollars for the
                    15   Fruit Street Platform Technology and the associated mobile applications that Fruit Street owned,
                    16   VSee refused to let Fruit Street look at the Fruit Street code, and would not allow third parties to
                    17   review it for quality on Fruit Street’s behalf.
                    18                  66.     VSee finally began providing source code, configuration files, data, and
                    19   documentation to Fruit Street in February 2020, eight months after all components were to be
                    20   fully separated from the VSee pre-existing technology and delivered to Fruit Street pursuant to
                    21   the 2018 Agreement. VSee has not yet transferred all of the components needed to operate the
                    22   Fruit Street Telehealth Platform and the associated mobile applications to Fruit Street.
                    23                  67.     VSee has failed to provide complete product documentation as required
                    24   under the 2016 Agreement.
                    25                  68.     Once Fruit Street was able to review the source code, Fruit Street
                    26   discovered that, contrary to the 2016 Agreement, VSee had inserted API secrets and other
                    27   Disabling Codes into the Fruit Street Telehealth Platform. VSee has refused to remove or even to
                    28
MORGAN, LEWIS &                                                            10
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 12 of 27



                     1   document all such Disabling Codes and the means by which they can be circumvented.
                     2                  69.     VSee is aware that Fruit Street, together with one of its licensees, is in the
                     3   process of rolling out portions of the Fruit Street Telehealth Platform to a large private insurer
                     4   with hundreds of thousands of covered members. VSee is aware that the roll-out for the private
                     5   insurer has been scheduled for completion in April 2020. VSee has nonetheless refused both to
                     6   complete the transfer of all Fruit Street Telehealth Platform components to Fruit Street and has
                     7   refused to work with Fruit Street and its licensee to enable certain technological changes
                     8   necessary for the rollout to the private insurer. On information and belief, at all relevant times,
                     9   VSee has been operating under the direction of Dr. Chen.
                    10                  70.     Since 2018, Fruit Street has paid other contractors hundreds of thousands
                    11   of dollars to perform work that VSee should have performed under the 2016 Agreement and the
                    12   2018 Addendum but was unable or unwilling to do.
                    13                  71.     Despite repeated demands, VSee has been unwilling to convene a meeting
                    14   among senior executives of Fruit Street and VSee to discuss and attempt to resolve Fruit Street’s
                    15   concerns.
                    16                  72.     On April 2, VSee told the public that, because it is unable to handle the
                    17   increase in usage of VSee’s pre-existing technology that has occurred during the COVID-19
                    18   pandemic, it was shutting down a number of the features and services it previously provided.
                    19          D.      VSee’s Infringing Telehealth Platform
                    20                  73.     At the time that Fruit Street and VSee signed the 2014 Agreement, VSee
                    21   had an existing telemedicine portal.
                    22                  74.     Consistent with its obligations under the 2014 Agreement and 2016
                    23   Agreement, Fruit Street has led and guided the design of the Fruit Street Telehealth Platform,
                    24   including the trade dress and user experience for the Fruit Street Telehealth Platform, which are
                    25   protected by trademark and copyright laws. For example, Fruit Street would come up with
                    26   mockups and instruct designers at VSee how it wanted the platform to look in terms of color,
                    27   visual design, and look and feel. Fruit Street would regularly and iteratively review the resulting
                    28
MORGAN, LEWIS &                                                           11
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 13 of 27



                     1   output from VSee to ensure the quality and suitability of the user experience and the trade dress
                     2   for the Fruit Street Telehealth Platform and the associated mobile applications.
                     3                  75.     The trade dress and user experience for the Fruit Street Telehealth Platform
                     4   are distinctive, similar only to the infringing VSee products discussed below.
                     5                  76.     Despite Fruit Street’s control and ownership of the design of the Fruit
                     6   Street Telehealth Platform, VSee’s products, VSee Clinic and Enterprise VSee Clinic, closely
                     7   copy the trade dress and user interface of the Fruit Street Telehealth Platform.
                     8                  77.     For example, here is an image from the Patients screen of the Fruit Street
                     9   Telehealth Platform. The Fruit Street brand logo is in the upper left corner, followed across the
                    10   top by text for the Dashboard, Patients, Calendar, and Visits screens. Right-justified across the
                    11   top of the screen are the help, message alert, chat, and sound alert toggle icons, and then the
                    12   pulldown image of the provider (with an optional picture) to the far upper right. Under the
                    13   Member Listing: Members tab, there are four labeled columns: Member, Age, Gender, and
                    14   Trackers, followed by two unlabeled columns (a thought bubble for chat and an ellipsis that
                    15   allows access to the patient’s profile). Each patient’s name appears next to an optional patient
                    16   picture and above one or more optional tags; clicking on the patient’s name also gave access to
                    17   the patient’s profile, making the last, unlabeled column containing the ellipsis entirely
                    18   duplicative. The Trackers column includes data from the patient’s wearable devices, such as a
                    19   Fitbit, in colored blocks with custom icons for each category of data, such as Weight, Steps,
                    20   Calories Burned, Active Minutes, Blood Pressure, and Pulse. Highlighted and emphasized text is
                    21   a powder blue color in bold font. Other text is in gray across the top. Text in the colored
                    22   wearable-device-data boxes are in lighter weight grey font for categories and in colored text for
                    23   measurement units. All fonts are sans serif.
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                           12
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                                Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 14 of 27



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16                   78.    Here in comparison is an image from a VSee marketing video titled
                    17   “Telemedicine for COVID-19 - Enterprise VSee Clinic” posted on March 26, 2020.4 Just as in
                    18   the Fruit Street product image, the top bar has the brand logo in the upper right, followed by the
                    19   text for the Dashboard, Patients, Calendar, and Visits screens. The identical help, message alert,
                    20   chat, and sound alert toggle icons are right justified, as is the provider pull-down with optional
                    21   image. Under the Member Listing: Members tab, the same arrangement of labeled columns
                    22   (Member, Age, Gender, Trackers) and unlabeled columns (the chat icon and the entirely
                    23   duplicative profile icon) appears. Patient image, name, and tags appear in the same arrangement.
                    24   The arrangement of elements in the colored boxes and the associated icons for wearable-device
                    25   data are identical. The font choices, colors, and weights are identical throughout.
                    26

                    27

                    28   4
                             Available at https://www.youtube.com/watch?v=1ABpQXndiW4 (last visited Apr. 7, 2020).
MORGAN, LEWIS &                                                         13
 BOCKIUS LLP                       COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                            ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 15 of 27



                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13
                                        79.     In another example, here is an image from the Calendar screen of the Fruit
                    14
                         Street Telehealth Platform. The top bar, from the Fruit Street Logo on the left to the pulldown
                    15
                         image of the provider (with an optional picture) on the right, is the same as in the prior example.
                    16
                         In the My Schedule pane, the main categories are “Filter,” “Division,” and “Legend:”. Under
                    17
                         Division is a number-of-minutes selector, defaulting to 15, next to the capitalized word
                    18
                         “Minutes.” Also under Division is a checked, checkable box titled “Show consultations.” Under
                    19
                         Legend: are a number of categories and associated colors for calendar entries, including two
                    20
                         variations of “Open slot” (shades of blue), “Confirmed” (orange), “Completed” (green), “Deleted
                    21
                         / Canceled” (gray), and “In progress” (salmon). The categories under Legend: each have their
                    22
                         own check-able check box. On the left of the calendar, the hours are shown using a non-standard
                    23
                         format with no space between the hour and the a.m./p.m. indication and no periods on “a.m.” or
                    24
                         “p.m.” Above the calendar are separate ‘<’ and ‘>’ buttons, a date range in the form of three-
                    25
                         letter month (with no period following), seven-day range, and full year without a comma, and
                    26
                         then a toggle-able month/week/day set of buttons above which sits a timezone indicator.
                    27
                         Highlighted and emphasized text in the top bar and along the left side of the My Schedule pane is
                    28
MORGAN, LEWIS &                                                           14
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                                Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 16 of 27



                     1   again in bold, colored font, with other text in gray. All fonts are again sans serif.
                     2

                     3

                     4

                     5

                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15                   80.    Here in comparison is an image from a VSee marketing video titled “VSee
                    16   Clinic Provider Side Demo” posted on December 6, 2018.5 While the top bar is slightly different
                    17   in this older version of the VSee Clinic product, the logo, “Dashboard,” “Patients,” “Calendar,”
                    18   alarm bell icon and provider pulldown with optional picture are in the same spots as in the current
                    19   Fruit Street (and VSee) top bar. Just as in the Fruit Street product image, under My Schedule are
                    20   found the main categories of “Filter,” “Division,” and “Legend:” Division contains a number-of-
                    21   minutes selector, set at 15, followed by the capitalized word “Minutes,” then followed by a
                    22   checked, check-able box labeled “Show consultations.” Under Legend: are found a nearly
                    23   identical set of categories and associated colors for calendar entries: “Open slot” (blue),
                    24   “Confirmed” (orange), “Pending / Completed” (green), “Deleted / Canceled” (gray), “In
                    25   progress” (salmon), and “Pending” (purple). Again, the categories under Legend: each have their
                    26   own, check-able check box. On the left of the calendar, the hours are shown using a non-standard
                    27

                    28   5
                             Available at https://www.youtube.com/watch?v=jANzc9wazAI (last visited Apr. 7, 2020).
MORGAN, LEWIS &                                                         15
 BOCKIUS LLP                       COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                            ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 17 of 27



                     1   format with no space between the hour and the a.m./p.m. indication and no periods on “a.m.” or
                     2   “p.m.” Above the calendar are separate ‘<’ and ‘>’ buttons, a date range in the form of three-
                     3   letter month (with no period following), seven-day range, and full year without a comma, and
                     4   then a toggle-able month/week/day set of buttons above which sits a timezone indicator. Fonts
                     5   are sans serif and highlighted and emphasized text is in bold, colored font.
                     6

                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21                  81.     The VSee Clinic and Enterprise VSee Clinic product reproduce the trade
                    22   dress and the copyrighted user experience of the Fruit Street Telehealth Platform nearly exactly.
                    23                  82.     Because the Enterprise VSee Clinic product duplicates the trade dress of
                    24   the Fruit Street Telehealth Platform, the two products are confusingly similar.
                    25                  83.     In addition to their extremely similar appearances, the products are
                    26   competing telehealth platforms with nearly identical features that market to individual
                    27   practitioners, provider groups, and enterprise customers seeking HIPAA-compliant telehealth
                    28
MORGAN, LEWIS &                                                          16
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 18 of 27



                     1   services. Virtually all of Fruit Street’s marketing occurs online; on information and belief, so
                     2   does VSee’s.
                     3                  84.     Both products target the United States telemedicine market—a market that
                     4   is rapidly expanding in light of the COVID-19 pandemic because healthcare providers in the
                     5   United States are making urgent telehealth licensing decisions as quickly as possible due to the
                     6   COVID-19 pandemic. Fruit Street and, on information and belief, VSee, are seeing substantial
                     7   increases in the number of inquiries from providers seeking a telehealth solution at this time.
                     8                  85.     On information and belief, the Enterprise VSee Clinic product is a near-
                     9   exact copy of the Fruit Street Telehealth Platform.
                    10                  86.     On information and belief, the VSee Clinic product is a subset of the
                    11   Enterprise VSee Clinic product, and is not a separate product.
                    12                  87.     On information and belief, VSee has been operating under the direction of
                    13   Dr. Chen, who also receives a direct financial benefit from the sale and licensing of the VSee
                    14   Clinic and Enterprise VSee Clinic products.
                    15                  88.     VSee does not have a license to the Fruit Street Telehealth Platform, nor to
                    16   Fruit Street’s protected copyrights and trade dress in and for the Fruit Street Telehealth Platform.
                    17          E.      Dr. Chen’s Breach of Fiduciary Duties
                    18                  89.     Dr. Chen’s misconduct in directing VSee is particularly egregious since he
                    19   is a co-founder of Fruit Street and, until recently, served as the CTO of Fruit Street. As CTO, Dr.
                    20   Chen’s responsibilities included directing the technical development of Fruit Street’s innovative
                    21   platform as well as directing VSee’s transfer of the Fruit Street Telehealth Platform and
                    22   associated mobile applications to Fruit Street. Instead, as discussed above, Dr. Chen directed
                    23   VSee to violate its contractual obligations to Fruit Street and to improperly withhold transfer of
                    24   components of the Fruit Street Telehealth Platform and the associated mobile applications to Fruit
                    25   Street. In so doing, Dr. Chen knew that Fruit Street would be required to expend additional
                    26   resources in engaging contractors to complete this necessary work. Meanwhile, Dr. Chen further
                    27   directed VSee to focus its efforts on developing competing products that infringed upon the
                    28
MORGAN, LEWIS &                                                           17
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 19 of 27



                     1   intellectual property rights of Fruit Street.
                     2                   90.     Beyond disrupting Fruit Street’s technical development, Dr. Chen also
                     3   improperly usurped corporate opportunities belonging to Fruit Street. As CTO, Dr. Chen was
                     4   responsible for expanding Fruit Street’s efforts to seek funding from physician investors.
                     5   Obtaining investments from individual physicians is a core element of Fruit Street’s business
                     6   model. Rather than seeking funding from a small number of venture capitalists, Fruit Street relies
                     7   on the investments of many physician investors to fund its work. In addition to providing vital
                     8   financial support to continue Fruit Street’s work, this funding structure develops relationships
                     9   with the physicians, and allows Fruit Street to benefit from their input during product
                    10   development. However, because Fruit Street relies on small investments from individual
                    11   physicians, fundraising is a critical priority for the company that requires extensive outreach to a
                    12   broad array of physicians. One of Dr. Chen’s key responsibilities as CTO was to conduct one-on-
                    13   one communications with physicians, to discuss the Fruit Street business model and platform, and
                    14   otherwise to facilitate additional investment commitments for Fruit Street.
                    15                   91.     Instead of working to expand physician investments into Fruit Street,
                    16   however, Dr. Chen used his position as CTO to usurp these opportunities for his own personal
                    17   benefit by diverting available investment funds away from Fruit Street and into another company
                    18   under his control. On information and belief, as CTO of Fruit Street, Dr. Chen communicated
                    19   with numerous physicians and other potential investors interested in expanding their existing
                    20   investments in Fruit Street or making new investments in Fruit Street. During these
                    21   communications, on information and belief, Dr. Chen dissuaded investors from investing in Fruit
                    22   Street or recommended that they reduce their intended investments into Fruit Street.
                    23   Furthermore, on information and belief, Dr. Chen recommended that these investors use their
                    24   available funds to invest in another company that he personally controlled, This American Doc.
                    25                   92.     For example, on or around February 5, 2018, Fruit Street’s Chief Executive
                    26   Officer (CEO) introduced Dr. Chen to a physician interested in investing in Fruit Street. Fruit
                    27   Street identified the physician through its broad outreach within the physician community and had
                    28
MORGAN, LEWIS &                                                           18
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 20 of 27



                     1   already conducted a one-on-one discussion about investing in Fruit Street. As part of the
                     2   physician’s due diligence prior to investing in Fruit Street, Fruit Street’s CEO introduced the
                     3   physician to Dr. Chen in his capacity as co-founder and CTO of Fruit Street. As Dr. Chen
                     4   understood, his responsibilities as CTO of Fruit Street included speaking with prospective
                     5   investors to help them understand Fruit Street’s platform and gain confidence in making an
                     6   investment in Fruit Street. On information and belief, the physician had no prior contact with Dr.
                     7   Chen and had expressed no interest in investing in This American Doc. On information and
                     8   belief, however, Dr. Chen advised the physician to divert significant amounts of available
                     9   investment funds into This American Doc. As a result of Dr. Chen’s solicitation, on information
                    10   and belief, the physician ultimately invested $15,000 in This American Doc. On information and
                    11   belief, due to this and other instances of improper solicitation, Dr. Chen funneled hundreds of
                    12   thousands of available investment funds away from Fruit Street into This American Doc.
                    13                  93.     In so doing, Dr. Chen improperly exploited his role as CTO of Fruit Street
                    14   and exploited the costly marketing efforts of Fruit Street in generating investment leads with the
                    15   physician community. Indeed, on information and belief, many of the physicians that
                    16   communicated with Dr. Chen were existing investors interested in expanding their investments in
                    17   Fruit Street and others were new potential investors who learned about the industry from social
                    18   medial outreach of Fruit Street. Dr. Chen concealed his communications with prospective
                    19   investors from Fruit Street, even though Fruit Street (like many early-stage startups) was in need
                    20   of additional funding, and Dr. Chen never sought permission from the Board of Fruit Street to
                    21   pursue these investment leads in his personal capacity. As a result of Dr. Chen’s misconduct, on
                    22   information and belief, Fruit Street was deprived of necessary financing from prospective
                    23   investors as portions of those funds were diverted This American Doc.
                    24                  94.     Dr. Chen’s misconduct has caused and continues to cause Fruit Street
                    25   significant damage including, but not limited to (i) additional expenses that Fruit Street must
                    26   incur to engage contractors to conduct work that VSee was contractually obligated to perform, but
                    27   which VSee refused to perform under Dr. Chen’s direction; and (ii) reduction in critical
                    28
MORGAN, LEWIS &                                                           19
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                                Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 21 of 27



                     1   investments that Dr. Chen improperly diverted away from Fruit Street and into This American
                     2   Doc.
                     3                                          First Claim for Relief
                     4                                        (Against All Defendants)
                     5                                         Copyright Infringement
                     6                  95.     Fruit Street incorporates by reference each of the allegations in the
                     7   preceding paragraphs of this Complaint as though fully set forth here.
                     8                  96.     Fruit Street owns a valid and enforceable copyright in the Fruit Street
                     9   Telehealth Portal, which is a creative work of original authorship. Fruit Street has registered its
                    10   copyright in the Fruit Street Telehealth Portal with the United States Copyright Office as
                    11   TXu 2-187-756.
                    12                  97.     Fruit Street owned exclusive rights to Fruit Street Telehealth Portal at a
                    13   point in time during which Defendants infringed those exclusive rights.
                    14                  98.     Defendants directly infringed Fruit Street’s copyright in the Fruit Street
                    15   Telehealth Portal.
                    16                  99.     Through the acts alleged above, Defendants have violated Fruit Street’s
                    17   exclusive rights to reproduce, create derivative works, and publically display the Fruit Street
                    18   Telehealth Portal, and Fruit Street’s right to sublicense those rights.
                    19                  100.    In particular, Defendants’ VSee Clinic and Enterprise VSee Clinic are
                    20   reproductions of and derivative works based upon the Fruit Street Telehealth Portal.
                    21                  101.    Defendants have also created marketing materials that reproduce, create
                    22   derivative works from, and publically display the infringing VSee Clinic and Enterprise VSee
                    23   Clinic products, including but not limited to the promotional video titled “Telemedicine for
                    24   COVID-19 - Enterprise VSee Clinic” discussed above.
                    25                  102.    Defendant Dr. Chen is also contributorily and vicariously liable for VSee’s
                    26   acts of direct infringement because he controlled, directed, intentionally encouraged, induced, or
                    27   materially contributed to the reproduction, creation of derivative works, and public display
                    28
MORGAN, LEWIS &                                                            20
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 22 of 27



                     1   discussed above.
                     2                   103.    Dr. Chen also obtained a direct financial benefit from the above alleged
                     3   infringing activities while declining to exercise their right to stop it or limit it.
                     4                   104.    Dr. Chen knew or should have known that reproducing, creating derivative
                     5   works from, and publically displaying the infringing VSee Clinic and Enterprise VSee Clinic
                     6   products infringed Fruit Street’s exclusive rights, not least because he was a signatory on the
                     7   2018 Addendum transferring any remaining copyright rights in the Fruit Street Telehealth Portal
                     8   held by VSee to Fruit Street.
                     9                   105.    Defendants’ infringement of Fruit Street’s exclusive rights has caused Fruit
                    10   Street irreparable injury. Unless restrained and enjoined, Defendants will continue to commit
                    11   such acts. Fruit Street’s remedies at law are not adequate to compensate it for these inflicted and
                    12   threatened injuries, entitling it to remedies, including injunctive relief pursuant to 17 U.S.C. § 502
                    13   and an order impounding or destroying any and all infringing materials pursuant to 17 U.S.C.
                    14   § 503.
                    15                   106.    Because of the agreement between Fruit Street and VSee to arbitrate claims
                    16   for money damages arising from the 2016 Agreement, Fruit Street seeks only injunctive and pre-
                    17   judgment relief in this forum as to this claim.
                    18                                          Second Claim for Relief
                    19                                          (Against All Defendants)
                    20                                         Trade Dress Infringement
                    21                   107.    Fruit Street incorporates by reference each of the allegations in paragraphs
                    22   1-29 and 31-94 of this Complaint as though fully set forth here.
                    23                   108.    Fruit Street owns the trade dress for the Fruit Street Telehealth Portal.
                    24                   109.    The trade dress for the Fruit Street Telehealth Portal is not functional.
                    25                   110.    The trade dress for the Fruit Street Telehealth Portal is inherently
                    26   distinctive. In the alternative, the Fruit Street Telehealth Portal trade dress has acquired
                    27   secondary meaning in the telehealth market.
                    28
MORGAN, LEWIS &                                                              21
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 23 of 27



                     1                   111.    VSee’s infringing trade dress is nearly identical to Fruit Street’s trade dress
                     2   for the Fruit Street Telehealth Portal.
                     3                   112.    There is a significant likelihood of confusion between the trade dress for
                     4   the Fruit Street Telehealth Portal and the trade dress for VSee’s Enterprise VSee Clinic product.
                     5                   113.    Both Fruit Street and VSee advertise their respective products almost
                     6   exclusively online, and both are telehealth products focused on the rapidly growing US market
                     7   that offer similar features.
                     8                   114.    Defendants’ infringement of Fruit Street’s trade dress has caused Fruit
                     9   Street irreparable injury. Unless restrained and enjoined, Defendants will continue to commit
                    10   such acts. Fruit Street’s remedies at law are not adequate to compensate it for these inflicted and
                    11   threatened injuries, entitling it to remedies, including injunctive relief pursuant to 15 U.S.C.
                    12   § 1116.
                    13                   115.    Because of the agreement between Fruit Street and VSee to arbitrate claims
                    14   for money damages arising from the 2016 Agreement, Fruit Street seeks only injunctive and pre-
                    15   judgment relief in this forum as to this claim.
                    16                                             Third Claim for Relief
                    17                                         (Against All Defendants)
                    18                                              Trespass to Chattels
                    19                   116.    Fruit Street incorporates by reference each of the allegations in paragraphs
                    20   1-29, 31-94, and 107-115 of this Complaint as though fully set forth here.
                    21                   117.    No later than March 1, 2018, Fruit Street had the legal right to possess all
                    22   components of the Fruit Street Telehealth Platform.
                    23                   118.    Defendants intentionally interfered with Fruit Street’s possession of all
                    24   components of, and refused to provide all of the components, of the Fruit Street Telehealth
                    25   Platform and the associated mobile applications. Defendants’ trespass caused damage to the
                    26   integrity and functionality of the Fruit Street Telehealth Platform and the associated mobile
                    27   components. Fruit Street did not consent to Defendants’ interference and trespass.
                    28
MORGAN, LEWIS &                                                             22
 BOCKIUS LLP                       COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                            ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 24 of 27



                     1                   119.    Defendants will continue to commit such acts, potentially hindering Fruit
                     2   Street’s ability to continue to serve its existing clients and to attract new clients, which would
                     3   prevent Fruit Street from using the Fruit Street Telehealth Platform and the associated mobile
                     4   applications for its intended purpose.
                     5                   120.    Defendants’ trespass therefore threatens to cause irreparable harm to Fruit
                     6   Street, for which Fruit Street has no adequate remedy at law.
                     7                   121.    Because of the agreement between Fruit Street and VSee to arbitrate claims
                     8   for money damages arising from the 2016 Agreement, Fruit Street seeks only injunctive and pre-
                     9   judgment relief in this forum as to this claim.
                    10                                          Fourth Claim for Relief
                    11                                            (Against Dr. Chen)
                    12                                         Breach of Fiduciary Duty
                    13                   122.    Fruit Street hereby incorporates each of the allegations in paragraphs 1-29,
                    14   31-94, and 107-121 of this Complaint as though fully set forth here..
                    15                   123.    As CTO of Fruit Street, Dr. Chen owed Fruit Street fiduciary obligations of
                    16   good faith, loyalty and care.
                    17                   124.    Dr. Chen breached his fiduciary duties by directing VSee to improperly
                    18   withhold transfer of Telehealth Platform components to Fruit Street and by directing VSee to
                    19   infringe intellectual property rights of Fruit Street.
                    20                   125.    Dr. Chen further breached his fiduciary duties by usurping corporate
                    21   opportunities for himself, including by diverting available investment funds away from Fruit
                    22   Street and into other companies under his personal control.
                    23                   126.    As a result of Dr. Chen’s breach of his fiduciary duties, Fruit Street has
                    24   sustained and will continue to sustain damages.
                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                             23
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 25 of 27



                     1                                         Fifth Claim for Relief
                     2                                        (Against All Defendants)
                     3                                           Unfair Competition
                     4                   127.   Fruit Street incorporates by reference each of the allegations in paragraphs
                     5   1-29, 31-94 and 107-126 of this Complaint as though fully set forth here.
                     6                   128.   Defendants have engaged in unlawful business acts or practices, including
                     7   violation of the Lanham Act, trespass to chattels, and other illegal acts and practices as alleged
                     8   above, all in an effort to gain unfair competitive advantage over Fruit Street.
                     9                   129.   Dr. Chen has additionally engaged in unlawful business acts or practices by
                    10   breaching his fiduciary duties to give himself the companies he controls unfair advantage over
                    11   Fruit Street.
                    12                   130.   These unlawful business acts or practices were committed pursuant to
                    13   business activity related to providing a telehealth product offering.
                    14                   131.   The acts and conduct of Defendants constitute unlawful and unfair
                    15   competition as defined by California Bus. & Prof. Code § 17200, et seq.
                    16                   132.   As a result of such unfair competition, Fruit Street also have suffered
                    17   irreparable injury and, unless the Court enjoins Defendants from such unfair competition, will
                    18   continue to suffer irreparable injury for which Fruit Street has no adequate remedy at law.
                    19                   133.   Defendants should be compelled to restore any and all benefits they may
                    20   have obtained in violation of California Business & Professions Code § 17200 et seq., including,
                    21   but not limited to, releasing the remainder of the components of Fruit Street Telehealth Platform
                    22   and associated mobile applications to Fruit Street, and should be enjoined from further unlawful
                    23   and unfair business practices.
                    24                                        PRAYER FOR RELIEF
                    25                   WHEREFORE, Fruit Street respectfully prays for the following:
                    26                   A.     For a preliminary and permanent injunction restraining Defendants, their
                    27   officers, agents, servants, employees, and attorneys, and those in active concert or participation
                    28
MORGAN, LEWIS &                                                           24
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 26 of 27



                     1   with any of them from further sales and licensing of the infringing software;
                     2                  B.      For an Order impounding copies of the infringing software;
                     3                  C.      For damages to be proven at trial;
                     4                  D.      For an Order awarding Fruit Street its attorneys’ fees and costs; and,
                     5                  E.      For an Order awarding Fruit Street such other and further relief as the
                     6   Court deems just and proper.
                     7

                     8

                     9   Dated: April 8, 2020                               MORGAN, LEWIS & BOCKIUS LLP
                                                                            John A. Polito
                    10

                    11
                                                                            By:       /s/ John A. Polito
                    12                                                            John A. Polito
                                                                                  Attorneys for Plaintiff
                    13                                                            Fruit Street Health, Public Benefit
                                                                                  Corporation
                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                          25
 BOCKIUS LLP                     COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                          ___________________
                              Case 3:20-cv-02358 Document 1 Filed 04/08/20 Page 27 of 27



                     1                                    DEMAND FOR JURY TRIAL
                     2          Pursuant to Fed. R. Civ. Proc. 38(b), Plaintiff Fruit Street Health, Public Benefit
                     3   Corporation demands a trial by jury on all issues so triable.
                     4
                         Dated: April 8, 2020                               MORGAN, LEWIS & BOCKIUS LLP
                     5                                                      John A. Polito
                     6

                     7                                                      By:        /s/ John A. Polito
                                                                                  John A. Polito
                     8                                                            Attorneys for Plaintiff
                                                                                  Fruit Street Health, Public Benefit
                     9                                                            Corporation
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                           26
 BOCKIUS LLP                      COMPLAINT FOR INJUNCTIVE RELIEF, PRE-JUDGMENT REMEDIES, AND DAMAGES
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                           ___________________
